NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VALDEMAR SALAS-BUENROSTRO,                      No.    16-73762

                Petitioner,                     Agency No. A090-343-309

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**


Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Valdemar Salas-Buenrostro, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen and review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

       The BIA did not err or abuse its discretion in denying Salas-Buenrostro’s

motion to reopen his 1996 deportation proceedings. Because he did not

demonstrate his 2005 removal order was invalid, the BIA did not err in declining to

address, and we need not address, Salas-Buenrostro’s contentions regarding

whether his 1996 deportation order remained valid. See Simeonov v. Ashcroft, 371
F.3d 532, 538 (9th Cir. 2004) (court and agency not required to make findings on

issues unnecessary to the results they reach); Najmabadi v. Holder, 597 F.3d 983,

991 (9th Cir. 2010) (remand to agency unnecessary where to do so would be

futile).

       PETITION FOR REVIEW DENIED.




                                         2                                   16-73762